NO. 07-03-0143-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL A

                                    DECEMBER 12, 2003

                          ______________________________


                           ISRIEL MCBRIDE, JR., APPELLANT

                                           V.

                           THE STATE OF TEXAS, APPELLEE

                         ________________________________

            FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 95-421290; HONORABLE JOHN R. MCFALL, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Appellant Isriel McBride, Jr., appeals a conviction for attempted murder. We

dismiss for want of jurisdiction.
                                        BACKGROUND


       Pursuant to his conviction and assessment of punishment by a jury, on February 7,

1996, sentence of confinement for life in the Texas Department of Criminal Justice,

Institutional Division, was imposed on appellant in cause number 95-421290 in the 237th

District Court of Lubbock County. On March 20, 2003, appellant, acting pro se, filed a

document entitled “RE: APPEAL NUMBER” with the clerk of this court, referencing his

conviction. We interpret the document as a notice of appeal from his conviction.


                                              LAW


       In a criminal case, appeal is perfected by timely filing a notice of appeal. TEX . R.

APP. P. 25.2(a). The notice of appeal must be filed within 30 days after the day sentence

is imposed or after the day the trial court enters an appealable order, unless a timely

motion for new trial is filed. TEX . R. APP. P. 26.2(a). If a timely Motion for New Trial is filed,

then the notice of appeal must be filed within 90 days after sentence is imposed. Id.


       An untimely-filed notice of appeal will not invoke the jurisdiction of the court of

appeals. See State v. Riewe, 13 S.W.3d 408, 411 (Tex.Crim.App. 2000). Thus, if an

appeal is not timely perfected, a court of appeals does not have jurisdiction to address the

merits of the appeal, and can take no action other than to dismiss the appeal. Slaton v.

State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998); Olivo v. State, 918 S.W.2d 519, 523-25

(Tex.Crim.App. 1996).




                                                2
                             ANALYSIS AND CONCLUSION


       Appellant’s notice of appeal was not timely filed.       This court does not have

jurisdiction over the appeal. Slaton, 981 S.W.2d at 210; Olivo, 918 S.W.2d at 523. The

appeal is dismissed for want of jurisdiction. TEX . R. APP. P. 39.8, 40.2, 43.2.




                                                        Phil Johnson
                                                        Chief Justice



Do not publish.




                                             3